Citation Nr: 0420983	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-03 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from December 1967 
to August 1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which granted service connection for PTSD and 
assigned a 10 percent rating retroactively effective from 
July 1, 1999.  The veteran wants an initial rating higher 
than 10 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In May 2003, the Board remanded the case to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), to schedule the veteran for a VA psychiatric 
examination, and to obtain his private treatment records.  He 
failed to respond to repeated requests for additional 
information regarding his private care, but he received a 
VCAA letter in June 2003 and underwent a VA examination in 
March 2004.  The RO issued a supplemental statement of the 
case (SSOC) later in March 2004, continuing to deny a higher 
initial rating, and the RO since has returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  Since filing his claim, the veteran's PTSD has been 
manifested by depression, intrusive thoughts, chronic sleep 
impairment, and difficulty with intimate relationships; these 
symptoms, in turn, cause an occasional decrease in his work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria are met for an initial 30 percent rating, but no 
higher, for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the VCAA was 
signed into law.  The VCAA potentially applies to all claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires that VA 
assist a claimant in obtaining that evidence unless there is 
no reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2000 rating 
decision appealed, the March 2002 statement of the case, and 
the November 2002 and March 2004 supplemental statements of 
the case, as well as July 2001 and June 2003 letters to the 
veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the July 2001 and June 2003 letters, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  That type of notice is what is 
specifically contemplated by the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he has been afforded several VA examinations.  
Also, he was afforded several opportunities to submit 
additional evidence in support of his claim - including, 
most recently, following the Board's May 2003 remand and the 
RO's June 2003 VCAA letter.  But he and his representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  See, too, VAOPGCPREC 7-2004 
(July 16, 2004) further discussing these requirements cited 
in Pelegrini II.  The Pelegrini II Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in July 2001 and June 2003 letters.  
Both letters were sent after the initial adjudication of his 
claim in August 2000.  But that initial adjudication occurred 
prior to even the enactment of the VCAA, so compliance with 
the explicit timing requirements of §5103(a) is impossible 
without the nullification of that initial RO decision.  
No matter, though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the July 2001 VCAA notice was given prior to 
the Board's May 2003 remand and the June 2003 VCAA notice was 
provided before the issuance of the March 2004 supplemental 
statement of the case and before veteran's appeal was 
returned to the Board for readjudication, he has been fully 
apprised of this law and given more than ample opportunity to 
identify and/or submit additional supporting evidence.  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the July 2001 and June 2003 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of July 2001 and June 2003, 
the veteran was requested to respond within 60 days and 30 
days, respectively, but was informed that he had up to one 
year to submit evidence.  And it has been more than one year 
since even the June 2003 letter.  Nonetheless, 38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision, which is similar to the 30-
day and 60-day notices alluded to above, was invalid because 
it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, as alluded to earlier, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This, in turn, would 
compensate the veteran for times since filing his claim when 
his disability may have been more severe than at other times 
during the course of his appeal.

Historically, as previously discussed, the veteran was 
granted service connection for his PTSD in an August 2000 
rating decision.  At that time, the RO assigned a 10 percent 
rating retroactively effective from July 1, 1999.  He 
submitted a timely notice of disagreement (NOD) in February 
2001 contesting the propriety of the initial rating, 
whereupon the RO sent him a statement of the case (SOC) in 
March 2002.  And he perfected his appeal in April 2002 by 
submitting a timely substantive appeal (VA Form 1-9).  
Additional medical and other evidence since has been obtained 
and addressed in supplemental statements of the case (SSOCs) 
issued in November 2002 and even more recently in March 2004.

The pertinent medical evidence of record consists of private 
medical records, VA medical records, and VA examination 
reports.

An April 1999 letter from C. Bearce, C.S.W., states that he 
first treated the veteran in March 1999.  The veteran 
reported that he re-experienced trauma with intrusive 
thoughts, recollections, nightmares, and flashbacks.  He also 
reported that he avoided thoughts, feelings, and activities 
that reminded him of Vietnam.  He related a history of 
periodic alcohol abuse, which reportedly ended in the mid-
1970s, and periodic depression.  He also related persistent 
symptoms of increased arousal, including hypervigilance, 
hyperstartle response, irritability, confusion, and 
sleep disturbance.  Upon examination, he had a restricted 
range of affect and a detached manner.  The diagnosis was 
chronic moderate PTSD.  Mr. Bearce indicated the veteran's 
PTSD and associated symptoms cause considerable occupational 
and social impairment.

February and August 2000 VA treatment notes indicate the 
veteran was assessed as having asymptomatic PTSD after 
reporting that he had no acute complaints.

The veteran was first afforded a VA compensation examination 
in June 2000 in connection with his claim concerning his 
PTSD.  According to the report of that evaluation, he 
acknowledged that he was relatively healthy except for 
hypertension and a heart attack in April 1999.  He also 
indicated he had been diagnosed with an adjustment disorder, 
and he denied a history of psychiatric treatment except for 
counseling during his marital separation and divorce.  He 
also denied a history of using psychotropic medication or 
hospitalization for psychiatric reasons.  He related that he 
worked as a warehouse driver, where he had been employed for 
the previous nine months, and that he worked for a paper 
company for 24 years before that.  He also related that he 
had been married and divorced twice, and that he remained in 
contact with his children.  He denied a history of drug abuse 
or problems with drinking, but stated that he did use 
alcohol.  He complained about nightmares and flashbacks about 
his Vietnam experiences.  

On objective mental status examination, the veteran was well 
groomed with good hygiene.  He spoke clearly, at an average 
rate of speed and without impediment, and his speech was 
logical and focused.  He was alert, oriented, and 
cooperative.  He denied brooding compulsions, anxiety 
attacks, and significant emotional distress.  He described 
himself as "happy," with good self-esteem, and reported 
good concentration.  He admitted feelings of hopelessness and 
helplessness, particularly when he was in relationships with 
women.  He denied a history of suicidal or homicidal 
ideation.  The VA examiner concluded that the veteran had 
chronic PTSD, but that he had relatively good coping skills 
and functioned quite well on a daily basis.  The VA examiner 
also concluded that the veteran was impaired in his intimate 
relationships, including relationships with women and 
estrangement from his sisters, and that he was socially 
isolated.  The diagnosis was chronic PTSD and a Global 
Assessment of Functioning (GAF) score of 61 was assigned.

An August 2001 VA treatment note indicates that the veteran 
stated that his results on a depression screen at the VA were 
due to situational stress from various family issues.  He 
denied suicidal ideation and refused a mental health 
consultation.  The examining provider noted that the veteran 
was seen by a private psychologist that counseled him for his 
PTSD.  He was alert and oriented and denied having any 
complaints.  A history of PTSD was noted and the veteran was 
counseled on how the mental health consultation process 
worked.  

A February 2002 VA medical record indicates that the veteran 
had a history of PTSD, hypertension, hypercholesterolemia, 
and coronary artery disease.  The veteran declined mental 
health treatment and indicated that he would continue to seek 
follow-up with a private physician.

The veteran was most recently afforded a VA examination in 
March 2004, in connection with his claim for an increased 
disability evaluation.  According to the report, the veteran 
was diagnosed with PTSD in October 1999, wherein a GAF score 
of 63 was assigned.  The veteran reported that he first 
sought mental health treatment in the late 1980s, from a 
veteran's counselor, but that he dropped out of treatment 
after some counseling.  The veteran stated that the longest 
he was in counseling was 1 to 11/2 years.  The veteran denied 
any recent treatment or use of medication, and related that 
the last time he was in treatment was in 1999 or 2000.  The 
veteran related that he had been married and divorced three 
times.  He denied physical or verbal abuse of his spouses and 
children and denied alcohol or drug abuse.  He also reported 
that he worked at a paper factory from 1974 to 1998, but that 
he quit rather than be fired because he was not getting along 
with his boss.  He stated that this was somewhat of a 
financial crisis for him, as he would have preferred to stay 
at the paper company.  He also related that he currently 
drove trucks and worked in a warehouse, and that he did not 
miss work because of his PTSD symptoms.  He complained of 
fluctuating and changing moods due to events in Iraq, Iran, 
and Pakistan, which triggered increased memories of Vietnam.  
He also complained that he felt depressed 2 to 3 times per 
week, when he thought about Vietnam, and that he had 
nightmares about twice a week about Vietnam.  He indicated 
that he recalled distressing recollections of Vietnam daily, 
but that he made an effort to avoid thoughts and feelings 
associated with Vietnam.  He also complained of an 
exaggerated startle response and hypervigilance.  He also 
stated that his appetite was "not well maintained."

Upon examination, the veteran was well groomed, with good 
hygiene.  He was oriented and cooperative and maintained 
rapport with the VA examiner.  His affect was anhedonic at 
times, but generally even tempered.  His speech was 
spontaneous, logical, and relevant.  His memory was intact.  
There was no evidence of a thought disorder and he denied 
delusions and hallucinations.  He related that he no longer 
had an impulse control problem and denied experiencing 
anxiety or panic attacks.  He also denied suicidal or 
homicidal ideation.   He also related that he had diminished 
interest in many activities and experienced a feeling of 
detachment from others.  He further stated that he was 
irritable on occasion and that he had difficulty 
concentrating.  The VA examiner concluded that the veteran 
met the criteria for a diagnosis of PTSD.  The VA examiner 
noted that the veteran's symptoms were exacerbated by the 
current world conflicts.  The diagnosis was moderate PTSD 
with some exacerbation due to the war in Iraq and the 
September 11th attacks.  A GAF score of 57 was assigned.

The veteran contends that he is entitled to a higher initial 
rating for his PTSD.  His PTSD is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 10 percent disability evaluation is assigned under 
this code for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  a 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  Id.  A 50 
percent disability evaluation is warranted where the evidence 
shows occupational and social impairment due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
Id.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD symptomatology, the Board finds that his 
disability is more severe than was initially evaluated.  The 
evidence cited above indicates he is entitled to a 30 percent 
initial rating for his PTSD, but unfortunately no higher.  
According to the objective medical evidence of record, he has 
experienced some occupational and social impairment with 
occasionally decreased work efficiency due to his flashbacks, 
nightmares, sleep impairment, and depression.  Furthermore, 
he has experienced irritability, hypervigilance, and 
diminished interests.  In particular, the June 2000 VA 
examiner found that the veteran was socially isolated and had 
difficulty maintaining intimate relationships with women and 
even his sisters.  Moreover, the March 2004 VA examiner found 
that the veteran had an anhedonic affect, detachment from 
others, difficulty concentrating, and a hyperstartle 
response.  And aside from that, the March 2004 VA examiner 
recorded a GAF score of 57, which is indicative of moderate 
symptoms such as a flat affect or occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with coworkers).  See the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See, too, 38 C.F.R. § 4.130.  Likewise, Mr. Bearce 
found that the veteran had moderate PTSD symptomatology.  
Therefore, a 30 percent rating is warranted under Code 9411.



The preponderance of the evidence is against a rating higher 
than 30 percent, however.  The veteran's speech and thought 
processes are normal and his behavior is appropriate.  
Additionally, the evidence does not show that he experiences 
panic attacks or memory impairment.  See 38 C.F.R. § 4.3.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  And for 
these reasons, he also has never been more than 30 percent 
disabled on account of his PTSD since filing his claim for 
this condition.  So he is not entitled to a "staged" rating 
under Fenderson, either.

Finally, the Board has considered whether the veteran is 
entitled to a higher initial rating on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his PTSD has resulted in marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization.  Rather, he has not 
required hospitalization or psychotropic medication for 
treatment of his PTSD.  So there is no basis for referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A higher 30 percent initial rating is granted for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



